 1
                                                                                  FILED IN THE
 2                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 3                                                                       Feb 27, 2019
                                                                             SEAN F. MCAVOY, CLERK
 4

 5
                             UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON

 7
     PEDRO ARCEO and MARIA                         No.    4:17-CV-5192-EFS
 8   CONTRERAS-ARCEO, and the marital
     community compromised thereof,
 9                                                 ORDER DISMISSING CASE
                                Plaintiffs,
10
                  v.
11
     U.S. XPRESS, INC., a Nevada corporation,
12
                                Defendant.
13

14
           On February 15, 2019, the parties filed a Stipulated Motion and Agreed Order to
15
     Dismiss all Claims with Prejudice and Without Costs, ECF No. 29.              Plaintiffs and
16
     Defendant “stipulate and agree that all claims and this lawsuit against Defendant US
17
     Xpress, Inc., is hereby dismissed with prejudice without costs or fees to any party, and
18
     hereby move this Court to enter an order granting the same.” Id. As such, consistent with
19
     the parties’ agreement and Federal Rule of Civil Procedure 41(a)(2), IT IS HEREBY
20
     ORDERED:
21
           1.     The parties’ Stipulated Motion and Agreed order to Dismiss all Claims with
22
                  Prejudice and Without Costs, ECF No. 29, is GRANTED.
23
           2.     All claims against U.S. Xpress, Inc. are DISMISSED WITH PREJUDICE,
24
                  with both parties to bear their own costs and attorney fees.
25



     ORDER DISMISSING CASE - 1
 1             3.        This case shall be CLOSED.

 2             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and provide

 3   copies to all counsel.

 4             DATED this 27th              day of February 2019.

 5
                                                     s/Edward F. Shea
 6                                                  EDWARD F. SHEA
                                            Senior United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Q:\EFS\Civil\2017\17-CV-5192. Arceo. Stipulated Dismissal.Lc02.docx

     ORDER DISMISSING CASE - 2
